Citation Nr: 9903542	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  93 - 06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder.

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wounds of the thoracolumbar region (Muscle 
Group XX) with retained metallic fragments.

Whether the claim of entitlement to service connection for a 
right knee disability is well-grounded.

Whether the claim of entitlement to service connection for a 
left knee disability is well-grounded.

Whether the claim of entitlement to service connection for 
residuals of a head injury, including a chronic headache 
disorder, is well-grounded.

Whether the claim of entitlement to service connection for 
residuals of injury to the cervical spine is well-grounded.


Entitlement to a permanent and total disability rating for 
pension purposes, including under the provisions of  
38 C.F.R. § 3.321(b)(2) (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran had honorable active service from August 1963 to 
June 1969, including service in the Republic of Vietnam from 
July 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1990, June 
1991, September 1992, and March 1998 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

I.  Procedural History

On November 21, 1986, the veteran filed an original claim for 
VA disability compensation benefits (VA Form 21-526) for PTSD 
and for residuals of a shell fragment wound of the flank and 
back.  At the time of receipt of that claim, the veteran's 
entitlement to VA benefits was barred by the character of his 
discharge from service.  On November 20, 1989, the Army Board 
of Correction of Military Records determined that the 
veteran's service from August 1963 to June 1969 constituted 
honorable service.  Following VA medical examinations in 
March 1990, a rating decision of October 1990 granted service 
connection for a shell fragment wound (SFW) of the lumbar 
area with mild pain on motion, evaluated as 10 percent 
disabling from November 21, 1989, deferred the issue of an 
earlier effective date, and denied service connection for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
timely Notice of Disagreement, appealing the denial of his 
claim for PTSD and seeking a rating in excess of 10 percent 
for his service-connected SFW of the lumbar area.  A 
Statement of the Case was issued in February 1991, and the 
veteran perfected his appeal as to those issues by the filing 
of his Substantive Appeal (VA Form 1-9) in March 1991.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in January 1991, the veteran claimed service 
connection for SFW's of the neck and head, and for a left 
knee disability.  

A rating decision of June 1991 granted an earlier effective 
date of September 18, 1988, for the grant of service 
connection for a SFW of the lumbar area, denied service 
connection for residuals of SFW's of the neck and head, 
denied service connection for a bilateral knee condition, and 
continued the denial of service connection for PTSD.  The 
veteran was informed of these adverse determinations by RO 
letter of July 1991.

In a letter from the veteran, received at the RO in August 
1991, he stated, inter alia, that:  "I requested service 
connection for [a] back wound and post traumatic stress on 
Nov[ember] 10, 1986.  I think I should receive benefits from 
Nov[ember] 10, 1986 [to] Oct[ober] 1, 1988.  I would like to 
appeal the compensation benefits dated on July 8, 1991."  
The veteran further clarified his claim for service 
connection for neck, head, and knee injuries, stating that 
such were not caused by SFW's, but were the result of 
injuries sustained in jumping six to ten feet from 
helicopters 20 or more times while carrying heavy loads.  The 
Board finds that the July 1991 letter from the veteran 
constituted a Notice of Disagreement with the assignment of 
an effective date of September 18, 1988 for the grant of 
service connection for a SFW of the lumbar area, and a new 
claim of entitlement for service connection for residuals of 
injuries to his neck, head, and knee unrelated to his 
previous claim for service connection for residuals of SFW's 
of the head and neck.  He further expressed willingness to 
report for VA examinations with respect to his claims for 
injuries of the head, neck, and knees, stating that he had 
not received earlier notifications to report.  The RO failed 
to issue a Statement of the Case with respect to the 
veteran's Notice of Disagreement seeking an effective date 
prior to September 18, 1988 for the grant of service 
connection for a SFW of the lumbar area.  

A rating decision of March 1992 granted service connection 
for PTSD, evaluated as 10 percent disabling, effective 
September 18, 1988.  That action constituted a complete grant 
of the veteran's claim of entitlement to service connection 
for PTSD, and terminated that portion of his appeal.  A 
Supplemental Statement of the Case was issued addressing only 
the issue of an increased rating for a SFW of the lower back.  

A Substantive Appeal (VA Form 1-9), received at the RO in 
April 1992, again raised the issue of entitlement to service 
connection for residuals of injury to the veteran's head, 
neck, and knees, again requested a VA examination with 
respect to those claims, and stated that:  "When I stand for 
more than 10 minutes [my service-connected SFW of the back] 
puts pressure on my back muscles and it starts to numb my 
back[;] I can not pick up any weight 10 [pounds] or more 
without pain[;] I have pain when I turn from side-to-side[;] 
I have stiffness in the lower back that prevents me from 
working[;] I can't get a job because of this [; and] my 
previous employer had to let me go because of this."  The 
Board construes this language as a claim for a total 
disability rating based on unemployability due to service-
connected disability.  See Myers v. Derwinski,  1 Vet. 
App. 127 (1991).  However, a letter of clarification from the 
veteran's representative, received in April 1992, stated that 
he had spoken with the veteran; that the veteran's claim 
regarding his head, neck and knee disabilities remained an 
issue; and that the veteran's VA Form 1-9 was a claim for VA 
pension benefits.  He reiterated the veteran's statement that 
he received no notification to report for earlier VA 
examinations, and expressed the veteran's willingness to 
report.  

Following VA examinations in May 1992, a rating decision of 
September 1992 continued the 10 percent evaluations for the 
veteran's SFW of the lower back and for his PTSD; again 
denied entitlement to service connection for residuals of 
SFW's of the head and neck; denied service connection for 
residuals of bilateral knee injuries; and denied entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran's claim for service connection for 
residuals of injury to the head and neck unrelated to SFW's 
was not addressed.  The veteran was notified of these adverse 
determinations by RO letter of October 27, 1992.  A 
Supplemental Statement of the Case was issued on October 5, 
1992 addressing the issues of a rating in excess of 10 
percent for a SFW of the lower back, service connection for a 
bilateral knee disability, and service connection for SFW's 
of the head and neck.  An attachment to that document 
notified the veteran that:  

Before placing your records on the docket 
of the Board of Veterans' Appeals, we are 
giving you the opportunity to make any 
comment you wish concerning the 
additional information in the enclosed 
Supplemental Statement of the Case.  If 
you have already filed a Substantive 
Appeal (VA Form 1-9) with respect to the 
issue(s) contained in this Supplemental 
Statement of the Case, a response at this 
time is optional.

If this Supplemental Statement of the 
Case, however, contains an issue which 
was not included in your Substantive 
Appeal, you must respond within 60 days 
to perfect your appeal as to the new 
issue.  If you do not timely file a 
Substantive Appeal as to any new issue(s) 
we will place your records on the docket 
of the Board of Veterans' Appeals for 
review of the prior issues, if any, and 
the Board of Veterans' Appeals will 
provide you a copy of its decision.  

If you have already filed a Substantive 
Appeal on all issues and you feel that 
you have stated your case completely, you 
should let us know so that we may forward 
your appeal to the Board without waiting 
for the 60-day period to expire.

In his response, received at the RO on October 15, 1992, the 
veteran again stated that the injuries that he had appealed 
involving his head, neck and knees were the result of jumping 
from helicopters while serving in Vietnam.  He asked that the 
appeal be sent to the Board without waiting for expiration of 
the 60 day period.  

In a letter received at the RO on December 2, 1992, the 
veteran stated that he was appealing the continuation of the 
10 percent evaluation for his service-connected SFW of the 
lower back; that his service-connected back disability 
prevented him from working, from lifting enough weight to 
work, and from driving a tractor; that no one would hire him 
because of his back disability; and that he was not trained 
for any other kind of work.  He further stated that he was 
entitled to greater compensation for his service-connected 
PTSD; that he had injured his knee jumping from helicopters 
while in Vietnam; that he had claimed service connection for 
his SFW of the back on November 10, 1986, but had been paid 
only from October 1, 1988; and that he asked the VA to award 
compensation for his 20 percent disability back to November 
10, 1986 (emphasis added).  The RO again failed to recognize 
the October 15, 1992 document as another claim for service 
connection for injuries to the head and neck unrelated to SFW 
injuries, and again took no action with respect to those 
claims.  The RO further failed to recognize the December 2, 
1992 document as a Notice of Disagreement with the denial of 
the veteran's claim for VA nonservice-connected pension 
benefits.  The RO again failed to recognize that document as 
another Notice of Disagreement with the effective date 
assigned for the grant of service connection for a SFW of the 
lower back and for the grant of service connection for  his 
PTSD.  The RO further failed to recognize that document as a 
Notice of Disagreement with the rating assigned for his 
service-connected PTSD, although his letter as to all those 
issues was received within the appeal period following the 
rating decisions of March 1992 and September 1992.  

Further, a letter from the veteran's Congressman, received at 
the RO on December 14, 1992, included a copy of a letter from 
the veteran in which he specifically took issue with the 
ratings assigned for his service-connected SFW of the lower 
back and PTSD, and further disagreed with the effective date 
assigned for the grant of service connection for both those 
disabilities.  That letter was also received within the 
appeal period following the rating decisions of March 1992 
and September 1992.  

A Rating Decision on Appeal (VA Form 21-6790), dated December 
22, 1992, indicated that an appeal had been taken from rating 
decisions of October 1990 and June 1991; that the issues on 
appeal were for an increased evaluation of a service-
connected SFW of the back; and service connection for a 
bilateral knee condition and a SFW of the neck and head.  No 
mention was made of the veteran's Notice of Disagreement, 
received at the RO on August 30, 1991, taking issue with the 
effective date assigned for the grant of service connection 
for a SFW of the lower back, or the veteran's Notice of 
Disagreement, received at the RO on December 2, 1992, taking 
issue with both the denial of the veteran's claim for 
nonservice-connected VA pension benefits and with the rating 
assigned for his service-connected PTSD. 

A January 1993 letter to the veteran's Congressman from the 
RO stated, inter alia, that the veteran's claim for increased 
ratings for a SFW of the back and for PTSD had been denied 
and that his claim for nonservice-connected pension benefits 
had been denied.  It was further stated that the veteran had 
not expressed disagreement with the decision on his PTSD 
rating or entitlement to disability pension, a statement 
which was incorrect.  In addition, that letter made no 
mention of the veteran's Notice of Disagreement with respect 
to the effective date assigned for the grant of service 
connection for a SFW of the lower back or the Notice of 
Disagreement with respect to the effective date assigned for 
the grant of service connection for PTSD.  Further, no 
mention was made of the veteran's pending but unaddressed 
claim for service connection for injuries to the head and 
neck unrelated to SFW injuries.

By letter of March 22, 1993, the veteran was notified that 
his claims folder was being transferred to the Board for a 
decision on his appeal.  In his Informal Hearing 
Presentation, the veteran's national service representative 
noted that the veteran had appealed the issues of an earlier 
effective date for service connection for his SFW of the 
lower back and his PTSD; that the veteran had appealed for an 
increased rating for PTSD; that the veteran had filed a claim 
for rehabilitation benefits; and that the veteran had filed a 
claim for a total disability rating based on individual 
unemployability under the Court's decision in  Myers v. 
Derwinski,  1 Vet. App. 127 (1991).  He further took issue 
with the fact that previous VA examinations had been 
performed without review of the veteran's claims folder.

This case initially came before the Board in March 1995, at 
which time the issues in proper appellate status included 
entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the back with retained foreign 
body; entitlement to service connection for a bilateral knee 
disorder; and entitlement to service connection for SFW's of 
the neck and head.  The Board remanded the case to the RO for 
additional development of the evidence, to include additional 
VA examinations by specialists who had reviewed the veteran's 
claims folder.  Further, the RO was instructed to review 
additional issues denied by the RO with respect to which the 
veteran had filed timely Notices of Disagreement but no 
Statement of the Case had been issued, including entitlement 
to educational and vocational rehabilitation; entitlement to 
a rating in excess of 10 percent for PTSD; entitlement to an 
earlier effective date for service connection for residuals 
of a shell fragment wound of the back and for PTSD; and other 
matters related to those issues which had not been developed 
for appellate consideration.  In addition, the Board directed 
the RO to make a determination as to any relationship which 
might exist between the veteran's service-connected SFW of 
the lower back and his muscle atrophy of the right thigh.

Upon return of the case to the RO, private treatment records, 
VA outpatient treatment records dated from January 1990 to 
March 1995, and VA examinations and opinions were obtained.  
The examination reports reflect that no reviews of the 
veteran's claims folder were performed by the examiners in 
connection with their examinations or in connection with the 
requested opinion concerning a relationship between the 
veteran's right lower extremity muscle atrophy and his 
service-connected SFW of the back.  A letter from the 
veteran's Congressman, received at the RO in October 1996, 
included a copy of a letter from the veteran in which he 
again discussed his disabling injury to the neck. 

A rating decision of November 1996 denied service connection 
for atrophy of the right lower extremity as secondary to the 
veteran's service-connected SFW of the lower back.  Although 
no other issues were identified, the text of that rating 
decision also appeared to address the issue of service 
connection for a head and neck "wound", asserting that such 
issue had been denied and appealed.  The veteran was notified 
of the denial of service connection for atrophy of the right 
lower extremity as secondary to the veteran's service-
connected SFW of the lower back by RO letter of November 21, 
1996.  No mention was made in that letter of the denial of 
his claims for a head and neck injury. 

A Supplemental Statement of the Case was issued in November 
1996 which continued the denial of the appeals for an 
increased rating for the veteran's service-connected SFW of 
the back and for service connection for a bilateral knee 
disorder, while changing the issue of service connection for 
a SFW of the head and neck to service connection for a head 
and neck injury. 

The veteran's Notice of Disagreement, received at the RO on 
January 13, 1997, stated that he disagreed with the decision 
of November 21, 1996.  He further stated that he was wounded 
in Vietnam; that he hurt his neck and knee; and that his 
nerves were shot.  Following the receipt of the veteran's 
Notice of Disagreement with the denial of his claim for 
service connection for atrophy of the right lower extremity 
as secondary to the veteran's service-connected SFW of the 
lower back, the RO failed to issue a Supplemental Statement 
of the Case addressing that issue.  

An undated RO memorandum to the claims folder notes that 
additional issues required rating action, including 
entitlement to nonservice-connected VA pension benefits, an 
increased evaluation for PTSD, and an earlier effective date 
for the grant of service connection for the veteran's 
service-connected disabilities.  Additional VA examinations 
were conducted in December 1996 and in January 1997. 

However, the RO failed to provide a Supplemental Statement of 
the Case to the veteran and his representative addressing 
those additional issues called to its attention by the Board.  
Rather, it prepared another rating decision, dated in May 
1997, again denying those claims, and referring to them as 
"New claim received on March 8, 1995, in the BVA Remand."  
In that rating decision, the veteran's claims for nonservice-
connected pension benefits, entitlement to a rating in excess 
of 10 percent for PTSD; and entitlement to an effective date 
prior to September 18, 1988 for the grant of service 
connection for residuals of a SFW of the back and for PTSD 
were denied de novo.  Rather than issue a Supplemental 
Statement of the Case with respect to those issues, the RO 
informed the veteran of the May 1997 rating determinations by 
letter of June 6, 1997, and advised him of his right to 
appeal.  However, the RO disregarded the fact that the 
veteran had filed a timely Notice of Disagreement as to those 
issues in August 1991 and in December 1992, and failed to 
issue the requisite Supplemental Statement of the Case 
required in response to those previous Notices of 
Disagreement.  The case was returned to the Board in mid-June 
1997.  Neither the rating decision of May 1997 nor the June 
6, 1997 notification letter to the veteran were associated 
with the claims folder at the time of its return to the 
Board. 

Upon receipt of the case at the Board, it was determined that 
the RO had failed to take appropriate action in compliance 
with the referral of the issues of entitlement to nonservice-
connected pension benefits; for a rating in excess of 10 
percent for PTSD; for earlier effective dates for payment of 
VA disability compensation benefits for service-connected 
SFW's of the back and for PTSD; and other issues addressed in 
the Board's previous remand of March 1995.  By remand 
decision of August 1997, the Board brought to the attention 
of the RO the fact that a rating decision of September 1992 
denied, inter alia, entitlement to nonservice-connected 
pension benefits and entitlement to a rating in excess of 10 
percent for PTSD; that the veteran was notified of those 
determinations by letter of October 27, 1992; and that a 
letter from the veteran, received at the RO on December 2, 
1992, contained language constituting a Notice of 
Disagreement as to those issues.  The Board further noted 
that the disabilities cited by the veteran as causing his 
inability to work were all service-connected disabilities, 
and that such language must be construed as a claim for a 
total disability rating based on unemployability due to 
service-connected disabilities.  See Myers v. Derwinski,  1 
Vet. App. 127 (1991).  The RO was instructed to issue a 
Supplemental Statement of the Case with respect to the issues 
of entitlement to nonservice-connected pension benefits and 
entitlement to a rating in excess of 10 percent for PTSD in 
accordance with the provisions of  38 C.F.R. § 19.31 (1996).  
Further, the RO was instructed that, upon completion of the 
specific actions ordered in the Board's remand decision, the 
RO was to:

undertake any other indicated development 
and adjudicate the issue of entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disabilities; and 
readjudicate the issues of entitlement to 
service connection for a bilateral knee 
disorder and for a neck and back injury; 
entitlement to a rating in excess of 10 
percent for a shell fragment wound of the 
back with retained foreign body, 
including consideration of that portion 
of the VA Schedule for Rating 
Disabilities (Rating Schedule) related to 
muscle injuries as it was in effect prior 
to July 3, 1997, as well as consideration 
of revisions that became effective on 
that date; entitlement to a rating in 
excess of 10 percent for PTSD, including 
consideration of the criteria in effect 
prior to November 7, 1996, as well as the 
new criteria for rating psychiatric 
disabilities effective November 7, 1996; 
and entitlement to a permanent and total 
disability rating for pension purposes, 
in light of the additional evidence 
obtained.

The RO was further instructed that, if the benefits sought on 
appeal were not granted to the appellant's satisfaction or if 
a timely Notice of Disagreement is received with respect to 
any other matter, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The appellant was 
further to be advised of the requirements to initiate and 
perfect an appeal on any issue addressed in the Supplemental 
Statement of the Case which was not currently on appeal.


Following return of the case to the RO, the additional VA 
examinations under the newly-revised criteria were completed.  
A rating decision of March 1998 denied entitlement to a total 
disability rating based on unemployability.  The veteran was 
notified of that adverse determination by letter of April 16, 
1998.  

A Supplemental Statement of the Case was issued on March 24, 
1998, addressing the issues of service connection for a 
bilateral knee disability, service connection for residuals 
of head and neck injuries, entitlement to a rating in excess 
of 10 percent for PTSD, entitlement to a rating in excess of 
10 percent for residuals of a SFW of the lower back with 
retained metallic fragment, entitlement to a permanent and 
total disability rating for pension purposes, including under 
the provisions of  38 C.F.R. § 3.321(b)(2) (1997), and 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
claims for service connection for residuals of bilateral knee 
injuries and of head and neck injuries were shown to have 
been denied as not well grounded because of the absence of 
evidence of injury in the veteran's service medical records 
or on current examination.  The veteran was informed by cover 
letter that the Supplemental Statement of the Case contained 
changes and additions to the original Statement of the Case 
sent to him on February 12, 1991.  Further, he was informed 
that he had 60 days to make any comment he desired concerning 
the additional information, and that a response at this time 
was optional.  However, this Supplemental Statement of the 
Case did not address the veteran's appeal for service 
connection for atrophy of the right lower extremity as 
secondary to the veteran's service-connected SFW of the lower 
back, placed at issue by his Notice of Disagreement received 
on January 13, 1997.

In his response, received at the RO on May 20, 1998, the 
veteran stated that he disagreed with the decision on his 
claims dated around March 25, 1998.  He requested that 
additional records be obtained from the VA Clinic, 
Evansville, Indiana.  In addition, he stated that he did not 
know what else he could say about his knees, neck and back 
disabilities, noting that just because these conditions did 
not show up or flare up at the time of his VA examinations 
did not mean that he didn't have a lot of pain and suffering.  
He further stated, "This is disagreement on my 


appeal."  The Board finds that document to be sufficient to 
constitute a Notice of Disagreement as to the denial of his 
claim for a total rating based on unemployability due to 
service-connected disabilities, and a response to the 
Supplemental Statement of the Case sufficient to satisfy the 
requirements for a Substantive Appeal under the provisions of  
38 C.F.R. § 19.32 (1998).  That document is accepted in lieu 
of a VA Form 9 as to all issues addressed in the Supplemental 
Statement of the Case issued on March 24, 1998, except the 
denial of his claim for a total rating based on 
unemployability due to service-connected disabilities.  The 
RO failed to issue a Supplemental Statement of the Case in 
response to the veteran's May 20, 1998 Notice of Disagreement 
regarding that issue.

Additional VA outpatient treatment records were obtained by 
the RO in June 1998.
Another Supplemental Statement of the Case was issued on July 
28, 1998, which failed to include the issue of entitlement to 
a total disability rating based on unemployability. 

The Board further finds that the RO has failed to issue a 
Supplemental Statement of the Case addressing the appeal for 
service connection for atrophy of the right lower extremity 
as secondary to the veteran's service-connected SFW of the 
lower back, placed at issue by his Notice of Disagreement 
received on January 13, 1997, or the issues of entitlement to 
an effective date prior to September 18, 1998, for the grant 
of service connection for SFW's of the back and for PTSD, 
placed at issue by the veteran's Notices of Disagreement 
received at the RO on August 30, 1991, and December 2, 1992, 
respectively, or the issue of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities.  Those matters will be addressed in the Remand 
portion of this decision.

Based upon the foregoing, the Board finds that the only 
claims currently in proper appellate status at this time are 
those issues listed on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service medical records are incomplete, and 
contain no medical records involving his Vietnam service.  

3.  The veteran's service-connected PTSD is productive of 
occupational or social impairment sufficient to warrant 
assignment of a  30 percent rating under the criteria in 
effect prior to or after November 7, 1996.

4.  The veteran's service-connected residuals of shell 
fragment wounds of the thoracolumbar region (Muscle Group XX) 
with retained metallic fragments
are manifested by muscle damage which is moderately severe in 
degree and productive of impairment of function sufficient to 
warrant assignment of a  40 percent rating under the criteria 
in effect prior to and after July 3, 1997.

5.  The claim of entitlement to service connection for 
residuals of injury to the cervical spine is plausible.

6.  Residuals of inservice injury to the cervical spine are 
currently manifested by cervical strain, cervical spasm, 
limitation of motion, pain on motion, and excessive 
fatigability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 30 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. Part 4, § 4.132, Diagnostic Code 9400 
(prior to November 7, 1996);  § 4.130, Diagnostic Code 9400 
(from November 7, 1996); 

2.  The schedular criteria for an increased rating of 40 
percent for shell fragment wounds of the thoracolumbar region 
(Muscle Group XX) with retained metallic fragments are met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  Part 4, §§ 4.1, 
4.2, 4.56, 4.73, Diagnostic Code 5320 (prior to July 3, 
1997); §§ 4.1, 4.2, 4.56, 4.73, Diagnostic Code 5320 
(effective July 3, 1997 and subsequently).  

3.  The claim of entitlement to service connection for 
residuals of injury to the cervical spine is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  Residuals of injury to the cervical spine, manifested by 
cervical spasm, limitation of motion, pain on motion, and 
excessive fatigability, were incurred in wartime service.  
38 U.S.C.A. § 1110 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for ratings in 
excess of 10 percent each for his service-connected PTSD and 
his service-connected residuals of a SFW of the lumbar spine 
with retained metallic fragment are plausible and are thus 
"well grounded" within the meaning of  38 U.S.C.A. §  
5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
those issues have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of those claims has been satisfied.  38 U.S.C.A. 
§  5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has declined a personal 
hearing, and that he underwent comprehensive VA psychiatric, 
orthopedic, neurologic, and radiographic examinations in 
connection with those claims in March 1990, in December 1991, 
May 1992, September 1995, June 1996, October 1996, December 
1996, January 1997, and November 1997.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

I. Entitlement to a Rating in Excess of 10 Percent for PTSD

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1994) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board notes, however, that the appeal 
for an increased rating for PTSD stems from a rating decision 
of March 1992 which granted service connection for PTSD, 
evaluated as 10 percent disabling from September 18, 1988; 
that the rating assigned has been under appeal since December 
1992; and that an explication of the complete medical record 
is required with respect to that disability.  

The veteran's initial claim for service connection for PTSD 
was received at the RO in November 1986.  Following 
correction of his military records, a report of VA 
psychiatric examination, conducted in March 1990, diagnosed 
symptoms of PTSD, including extreme anxiety when recalling 
his being wounded in combat, hypervigilance, increased 
startle response, a prolonged poor mood, irritability, easy 
anger, and dysphoria; and dysthymia, secondary type, late 
onset.  The examiner stated that the veteran's current 
symptoms of PTSD did not fulfill the diagnostic criteria for 
PTSD because of lack or severity and the way he reexperienced 
his Vietnam service.  He found, however, that the veteran had 
a history of dysthymia which was related to his back 
disability stemming from his SFW of the back sustained in 
Vietnam in March 1967.  

VA outpatient clinic records dated from January 1990 to April 
1991 show that the veteran was seen for an anxiety reaction 
and anxiety disorder.  A report of psychological evaluation 
in March 1991 showed that the veteran was seen with 
complaints of increased PTSD symptomatology after seeing 
television scenes of the Gulf War.  He reported an 
exaggerated startle response, recurrent thoughts of Vietnam, 
and hypervigilance, easy irritability, depression, dysphoria, 
problems with memory or concentration.  The clinical 
impression was PTSD.  

A report of VA psychiatric examination, conducted by a panel 
of two psychiatrists in December 1991, cited the veteran's 
complaints of nervousness, insomnia, and feeling jumpy and 
irritable, an increased startle response, and recurrent 
thoughts of Vietnam combat situations.  The veteran recalled 
the death of a platoon sergeant, and recalled witnessing the 
deaths of many women and children, which still bothers him 
and plays on his mind.  He reported being bothered frequently 
with recurring memories of Vietnam, generally of combat 
situations.  Mental status examination disclosed a "don't 
care" attitude, depression with decreased interest, 
decreased enjoyment, poor sleep, poor appetite, 
hypervigilance, easy irritability, avoidance of crowds, and 
feeling bad most of the time.  The veteran was described as 
having the basic symptoms of exposure to combat and 
reexperiencing the trauma in his current life.  The diagnosis 
was PTSD, moderate, with a Global Assessment of Functioning 
(GAF) Score of 50.

A rating decision of March 1992 granted service connection 
for PTSD, evaluated as 10 percent disabling from September 
18, 1988, the date of receipt of the veteran's reopened claim 
following correction of his military records and 
establishment of entitlement to VA disability compensation 
based upon his honorable periods of service.  The veteran was 
given appropriate written notice of that determination and of 
his right to appeal.  

Following receipt of the veteran's claim for nonservice-
connected pension benefits in April 1992, another VA 
psychiatric examination was conducted in May 1992.  The 
examiner cited the veteran's combat service as a squad leader 
in a heavy weapons unit with the 1st Cavalry in Vietnam, his 
shrapnel wound injury and evacuation to Japan, his 
participation in battles and firefights when people were 
wounded and killed, and his witnessing of the deaths and 
displacement of women and children.  It was noted that the 
veteran's complaints focused almost entirely on his service-
connected SFW of the back and groin stemming from a fragment 
wound in Vietnam, frequent headaches and trouble with his 
knees, head and neck, and feeling worn down and tired.  
However, he further complained of outbursts of anger, 
avoiding people, feeling down; being easily startled, 
diminished interest in significant activities, a restricted 
affect, and reexperiencing combat trauma when watching bloody 
war movies.  Mental status examination revealed somewhat 
tangential and unfocused speech, although his associations 
were not markedly loose, together with mild vegetative signs 
of occasional dysphoria, periods of not caring whether he 
lived or died, and a mood described as "I've got an attitude 
problem."  Cognitive testing was "generally" intact; 
concentration and memory were "reasonably" intact; and 
insight was markedly limited.  The diagnoses included: Axis 
I: PTSD, very mild symptoms; Axis II: Dependent and 
schizotypal personality traits; and Axis III: Shrapnel wound 
with retained foreign body in back.  The examiner recommended 
that the veteran undergo a full scale battery of intelligence 
and other tests to determine the extent of symptoms of PTSD.  
That psychological testing was not subsequently performed.  

In a letter received at the RO in December 1992, the veteran 
stated that he was entitled to greater compensation for his 
service-connected PTSD.  The RO failed to recognize that 
document as a Notice of Disagreement with the rating assigned 
for his service-connected PTSD, although that letter was 
received within the appeal period following the rating 
decision of March 1992.  Further, a letter from the veteran's 
Congressman, also received at the RO in December 1992, 
included a copy of a letter from the veteran in which he 
specifically took issue with the rating assigned for his 
service-connected PTSD, and further disagreed with the 
effective date assigned for the grant of service connection 
for that disability.  That letter was also received within 
the appeal period following the rating decision of March 
1992.  The RO failed to issue a Supplemental Statement of the 
Case addressing the issue of a rating in excess of 10 percent 
for PTSD until March 1998, more than five years after receipt 
of the veteran's Notice of Disagreement as to that issue.  

In the meantime, VA outpatient clinic records dated from 
January 1992 to January 1993 show that the veteran was seen 
in the mental health clinic on a monthly basis for PTSD and 
anxiety symptoms, and was thereafter seen in the mental 
health clinic approximately every three months through March 
1995.  He was treated with Buspar. 

A report of VA psychiatric examination, conducted in January 
1997, cited the veteran's statement that his chronic lower 
back pain and other sharp pains made him discouraged and 
depressed.  The examiner stated that there was no increase in 
symptomatology from that reported on his previous evaluation 
of the veteran in May 1992.  The diagnoses were: Axis I: 
history of PTSD with very mild symptoms and virtually no 
symptoms evident; Axis II: personality disorder, not 
otherwise specified; Axis III: shrapnel injury in combat.

Pursuant to the Board's Remand decision of August 1997, 
another VA psychiatric examination was conducted in November 
1997.  The report of examination noted that the veteran cared 
for his wife and mother, who were ill; his son, who had 
behavioral and learning problems; and his father's farm after 
his father suffered multiple strokes.  The veteran complained 
of depression, particularly with regard to his family 
responsibilities.  Mental status examination revealed that 
his mood was mildly depressed, and his affect somewhat sad, 
but was otherwise within normal limits.  The examiner noted 
that the veteran was not currently displaying any signs of 
PTSD, but had very significant stressors, including the 
illnesses of his wife and both parents, the psychiatric 
illness of his son, and his back pain and knee instability.  
The combination of the veteran's back and knee pain 
complaints and his caring for his dependents left him little 
time for gainful employment.  Further, it was noted that the 
veteran was being seen once every three months at the mental 
health clinic for stress.

As noted, the RO issued a Supplemental Statement of the Case 
addressing the issue of a rating in excess of 10 percent for 
PTSD in March 1998.  In May 1998, the veteran submitted a 
document which stated, inter alia,  "This is disagreement on 
my appeal."  The Board accepts that document as the 
veteran's Substantive Appeal in lieu of a VA Form 9. 

II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational impairment.  Generally, where entitlement to 
service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective September 18, 1988, and has appealed for a rating 
in excess of the 10 percent evaluation assigned from that 
date. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent evaluation for PTSD is warranted where the social and 
industrial impairment is less than the criteria for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals (Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  Hood v. 
Brown, 4 Vet. App. 301 (1993).  Thereafter, in a precedent 
opinion, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication will be rated as 10 
percent disabling.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

During the period covered by the veteran's grant of service 
connection for PTSD and his appeal for an increased rating, 
the formula for evaluating PTSD changed, as described above.  
Following the grant of service connection for PTSD and the 
assignment of the current 10 percent evaluation, the RO re-
evaluated the veteran's case several times under the old 
rating criteria, commencing in March 1990, and under both the 
old and the new criteria in January and November 1997, and 
determined that a 10 percent disability rating was 
appropriate given the veteran's symptomatology.  In cases 
such as this, the Board also considers both the old and new 
rating formulas for evaluation of acquired psychiatric 
disorders, including PTSD, and applies the formula which is 
most favorable to the veteran's case.  Karnas, at 470.

The record in this case shows that on VA psychiatric 
examination in March 1990, the veteran's symptoms included 
extreme anxiety when recalling his being wounded in combat, 
hypervigilance, an increased startle response, a prolonged 
poor mood, irritability, easy anger, and dysphoria; and 
dysthymia, secondary type, late onset.  While the veteran's 
current symptoms of PTSD were not then thought to fulfill the 
diagnostic criteria for PTSD because of lack or severity and 
the way he reexperienced his Vietnam service, subsequent 
psychiatric examinations reached a different conclusion.  VA 
outpatient clinic records dated from January 1990 to April 
1991 show that the veteran was seen for anxiety, an anxiety 
reaction, and anxiety disorder, and that he was medicated 
with Buspar.  A report of psychological evaluation in March 
1991 showed that the veteran was seen with complaints of 
increased PTSD symptomatology after seeing television scenes 
of the Gulf War.  He reported an exaggerated startle 
response, recurrent thoughts of Vietnam, and hypervigilance, 
easy irritability, depression, dysphoria, and problems with 
memory or concentration. 

Thereafter, the December 1991 VA psychiatric examination by a 
panel of two psychiatrists cited ongoing symptoms of PTSD, 
including nervousness, insomnia, and feeling jumpy and 
irritable, an increased startle response, and recurrent 
thoughts of Vietnam combat situations.  Mental status 
examination disclosed a "don't care" attitude, depression 
with decreased interest, decreased enjoyment, poor sleep, 
poor appetite, avoidance of crowds, and feeling bad most of 
the time.  The veteran recalled the death of a platoon 
sergeant, and recalled witnessing the deaths of many women 
and children, which still bothers him and plays on his mind.  
He reported being bothered frequently with recurring memories 
of Vietnam, generally of combat situations. cited the 
veteran's complaints of nervousness, insomnia, and feeling 
jumpy and irritable, an increased startle response, and 
recurrent thoughts of Vietnam combat situations.  Mental 
status examination disclosed a "don't care" attitude, 
depression with decreased interest, decreased enjoyment, poor 
sleep, poor appetite, hypervigilance, easy irritability, 
avoidance of crowds, and feeling bad most of the time.  The 
veteran was described as having the basic symptoms of 
exposure to combat and reexperiencing the trauma in his 
current life.  The diagnosis was PTSD, moderate, with a 
Global Assessment of Functioning (GAF) Score of 50, 
indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.

While the VA examination report in May 1992 offered a 
diagnosis of PTSD, very mild symptoms, the symptoms cited in 
that report included outbursts of anger, avoiding people, 
being easily startled, diminished interest in significant 
activities, a restricted affect, feeling worn down and tired, 
and reexperiencing combat trauma when watching bloody war 
movies, while mental status examination revealed somewhat 
tangential and unfocused speech, mild vegetative signs of 
occasional dysphoria, periods of not caring whether he lived 
or died, a mood described as "I've got an attitude 
problem," and markedly limited insight. 



VA outpatient clinic records dated from January 1992 to 
January 1993 show that the veteran continued to be seen in 
the mental health clinic on a monthly basis for PTSD and 
anxiety symptoms, and was thereafter seen in the mental 
health clinic approximately every three months through 
January 1997.  His symptoms included anger, depression, 
anxiety, and insomnia, and he was diagnosed with PTSD, 
depression, an adjustment disorder, and persistent anxiety.  
He was treated with Vistaril, Valium, Trazadone, Buspar, and 
Ativan, but over a period of time was unable to tolerate the 
side-effects of Elavil, Buspar, or Trazadone.  

A report of VA psychiatric examination, conducted in January 
1997, cited the veteran's statement that his chronic lower 
back pain and other sharp pains made him discouraged and 
depressed.  The examiner stated that there was no increase in 
symptomatology from that reported on his previous evaluation 
of the veteran in May 1992.  However, the Board notes that 
the previous symptomatology included outbursts of anger, 
avoiding people, being easily startled, diminished interest 
in significant activities, a restricted affect, feeling worn 
down and tired, and reexperiencing combat trauma when 
watching bloody war movies, while mental status examination 
had revealed somewhat tangential and unfocused speech, mild 
vegetative signs of occasional dysphoria, periods of not 
caring whether he lived or died, a mood described as "I've 
got an attitude problem," and markedly limited insight.  The 
current diagnosis was: Axis I: history of PTSD with very mild 
symptoms and virtually no symptoms evident; Axis II: 
personality disorder, not otherwise specified; Axis III: 
shrapnel injury in combat.

A report of VA psychiatric examination conducted in November 
1997 showed that the veteran's mood was mildly depressed, and 
his affect somewhat sad, but was otherwise within normal 
limits.  The examiner noted that, while the veteran was not 
currently displaying any signs of PTSD, he had very 
significant stressors, including the illnesses of his wife 
and both parents, the psychiatric illness of his son, and his 
back pain and knee instability; and that the veteran was 
being seen once every three months at the mental health 
clinic for stress.  



Based upon the foregoing, the Board finds that the 
symptomatology of the veteran's service-connected PTSD, as 
described in the record, warrants assignment of an increased 
rating of  30 percent, effective September 18, 1988, under 
the provisions of  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996); and the 
criteria set out in  Hood, 4 Vet. App. 301 (1993).  That 
finding is based upon evidence showing definite impairment in 
the ability to establish and maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  The Board further finds that the 
disability picture in this case more nearly approximates the 
criteria required for the 30 percent rating than the 10 
percent rated, as contemplated by  38 C.F.R. § 4.7 (1998).  

The Board further finds that the veteran's service-connected 
PTSD does not meet the criteria for an evaluation in excess 
of  30 percent under the criteria in effect prior to November 
7, 1997, because the evidence does not demonstrate 
considerable social or industrial impairment in the ability 
to establish or maintain effective or favorable social 
relationships with people, or that reliability, flexibility 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  Further, an evaluation 
of 50 percent is not warranted under the criteria in effect 
on and after November 7, 1996 because the evidence of record 
does not demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.



Entitlement to a Rating in Excess of 10 Percent for Residuals 
of Shell Fragment Wounds of the Thoracolumbar Spine (Muscle 
Group XX) with Retained Metallic Fragments

The veteran contends that his service-connected residuals of 
SFW's of the thoracolumbar spine with retained metallic 
fragments is more disabling than currently evaluated, and 
that an increased rating is warranted.  

The Board notes that the veteran's service medical records 
are incomplete, and that the available records include only 
reports of medical history and reports of medical examination 
dated in August 1963, August 1964, and November 1971, 
together with personnel records and administrative records, 
including facts and circumstances regarding his separation 
from service.  Efforts to obtain additional service medical 
records from the National Personnel Records Center (NPRC) 
have been unavailing.  

On November 21, 1986, the veteran filed an original claim for 
VA disability compensation benefits (VA Form 21-526) for 
disabilities which included residuals of a SFW of the flank 
and back.  At the time of receipt of that claim, the 
veteran's entitlement to VA benefits was barred by the 
character of his discharge from service.  On November 20, 
1989, the Army Board of Correction of Military Records 
determined that the veteran's service from August 1963 to 
June 1969 constituted honorable service.  

I.  Evidence

A report of VA orthopedic examination, conducted in March 
1990, stated that the veteran sustained a SFW to the left 
posterior back in March 1967 while on a long range patrol in 
Vietnam.  He was taken to a field hospital, where the 
shrapnel was removed and the wounds debrided and left open.  
He was then medivaced to the 249th General Hospital in Japan, 
where he remained from March 31 to May 15, 1967, and his 
wounds were further debrided and closed.  He was later 
transferred to Fort Riley, Kansas, where he developed sharp 
incisional pain.  X-rays at that time revealed retained 
shrapnel, which was not removed.  He was subsequently treated 
with Darvon and placed on limited duty.  His pain increased 
and repeat X-rays revealed that the remaining shrapnel had 
migrated closer to his spine.  The veteran's pain, described 
as sharp and fleeting, persisted intermittently over the 
years, and was accompanied by back stiffness, nonradiating 
pain, and occasional numbness across the back at the level of 
the scar.  In 1987, X-rays disclosed retained shrapnel with 
surrounding calcification.  Examination revealed a well-
healed, mildly erythematous, mildly tender 4 x 1 cm. left 
posterior flank scar at the thoracolumbar juncture, and a 
small, nontender 2 x 0.5 scar of the right lumbar region.  
Mild paravertebral muscle tenderness was found in the region 
of the larger scar.  Forward flexion was accomplished to 90 
degrees, extension to 45 degrees, lateral flexion to 30 
degrees on the right and to 35 degrees on the left, and 
rotation to 35 degrees, bilaterally, with increased stabbing 
pain to right lateral flexion and to bilateral rotation.  The 
remainder of the physical examination was within normal 
limits.  X-ray studies of the spine disclosed a dorsal 
scoliosis convexed to the right, associated with minimal 
degenerative changes, and a metallic foreign body was seen in 
the posterior aspect of the upper lumbosacral spine.  The 
diagnosis was history of SFW to the left posterior flank with 
retained foreign body, intermittent fleeting mid- and low 
back pain and muscle spasm, with X-ray evidence of mild 
dorsal scoliosis with degenerative changes.  

A rating decision of October 1990 granted service connection 
for a SFW of the lumbar area with mild pain on motion, 
evaluated as 10 percent disabling from November 21, 1989 
(subsequently changed to September 18, 1988).  The veteran 
filed a timely Notice of Disagreement in December 1990, 
seeking a rating in excess of 10 percent for that disability.  
A Statement of the Case was issued in February 1991, and the 
veteran perfected his appeal as to that issue by the filing 
of his Substantive Appeal (VA Form 1-9) in March 1991.  

In another Substantive Appeal (VA Form 1-9), received at the 
RO in April 1992, the veteran stated, in pertinent part,  
that:  "When I stand for more than 10 minutes [my service-
connected SFW of the back] puts pressure on my back muscles 
and it starts to numb my back[;] I can not pick up any weight 
10 [pounds] or more without pain[;] I have pain when I turn 
from side-to-side[; and] I have stiffness in the lower back 
that prevents me from working." 

VA outpatient clinic records, dated from January 1990 to 
April 1991, show that the veteran was seen for complaints of 
low back pain and stiffness stemming from a traumatic combat 
injury to the low back.  The clinical assessment included 
chronic pain of the low back, and treatment with moist heat, 
ultrasound, analgesic massage with progression to a TENS unit 
and therapeutic exercise to all affected areas was 
recommended. 

A report of VA orthopedic examination, conducted in December 
1991, cited the veteran's complaint that his low back pain 
had increased and was exacerbated by standing more than 20 
minutes, sitting for an hour, or lifting more than 30-40 
pounds.  He complained of a stiff, nonradiating pain that 
stays at the beltline, and of an instantaneous, spontaneous 
"electric shock"-type pain two to three times a year.  
Examination disclosed "a full range of motion."  There was 
tenderness to palpation at the beltline, bilaterally, as well 
as large insertion points at the sacroiliac joints, 
bilaterally.  The left calf measured 35 inches, and the right 
calf measured 31.5 inches.  The left thigh measured 52.5 
inches, and the right thigh measured 48.5 inches.  X-rays of 
the lumbar spine revealed no interim changes, and there was 
no change in the position of the metallic foreign bodies 
located behind the body of L-1.  The diagnosis was low back 
pain, status post SFW with residual foreign body.  This 
examination was conducted without review of the veteran's 
claims folder.  

A report of VA orthopedic examination, conducted in June 
1992, noted that the veteran had a shrapnel injury to his 
lower back; that he had some of the shrapnel fragments 
removed; and that he believed that the shrapnel fragments 
resting against his spine caused a great deal of his back 
pain.  He complained of increased low back pain on lifting, 
stooping, or sitting for one hour.  He was unaware of any 
weakness in his right lower leg, but stated that sometimes 
his right leg would give way.  He denied sensory changes in 
the lower leg or radiating pain.  Examination revealed 
atrophy involving the entire right lower extremity, and that 
the circumference of the left thigh was 48 as against 43 on 
the right, while the circumference of the left calf was 36 as 
against 31 on the right.  Motor strength was normal.  
Examination of the back revealed three nontender, non-
adherent scars: one over the thoracolumbar juncture to the 
left; one over the mid-lumbar region to the right; and one 
small one over the PSIS region.  Lumbar flexion was 
accomplished to 90 degrees and lateral bending to 30 degrees.  
Supine straight leg bending was positive for low back pain at 
80 degrees on the left.  X-ray of the lumbar spine revealed a 
small metallic fragment at the thoracolumbar juncture which 
appeared to be in the region of the lamina but not within the 
spinal canal, and calcifications were seen in the region of 
the right sacroiliac joint and just below the sacroiliac 
joint.  A CT scan of the pelvis revealed small metallic 
fragments in the right lower quadrant in or immediately 
adjacent to the wall of the sigmoid colon and distal small 
bowel.  Those fragments had been present since on films of 
the spine dating from 1990, and they were presumed to be 
shrapnel fragments.  This examination was conducted without 
review of the veteran's claims folder.  

This case initially came before the Board in March 1995, at 
which time the issues in proper appellate status included 
entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the back with retained foreign 
body.  The Board remanded the case to the RO for additional 
development of the evidence, to include additional VA 
examinations by specialists who had reviewed the veteran's 
claims folder.  In addition, the RO was to make a 
determination as to any relationship which might exist 
between the veteran's service-connected SFW of the lower back 
and his muscle atrophy of the right thigh.

VA outpatient treatment records, dated from April 1991 to 
March 1995, show that the veteran continued to be seen for 
electrical stimulus to his low back to relax major muscle 
groups, improve flexibility, and relieve chronic pain.  
Records dated in April, May, and June 1991 reflect treatment 
of the veteran with electrical stimulation, ultrasound, moist 
heat, and analgesic massage.  Some improvement was indicated, 
possible due to psychotropic medications prescribed for his 
PTSD.  The veteran was again seen in August and December 1991 
for complaints of low back pain.  In February 1992, his lower 
back was still stiff and painful, and in September 1994 he 
stated that he had had to cut back on work due to low back 
pain.  The diagnoses was chronic low back pain due to 
shrapnel wounds.  

A report of VA neurological examination, conducted in 
September 1995, shows that the veteran complained of low back 
pain since sustaining shrapnel wounds of the back in 1968 
[sic], but increasing in recent years, particularly on 
standing for more than a half hour.  Neurological examination 
was within normal limits apart from positive straight leg 
raising, bilaterally; and muscle atrophy of the right lower 
extremity with 5/5 muscle strength in the lower extremities, 
bilaterally.  A "full range of motion" was present in the 
spine.  A scar of the thoracolumbar spine region was 
nontender, and there was no tenderness on palpation.  The 
neurological impression was long-term low back pain with 
radiation into the left lower extremity.  An electromyogram 
and nerve conduction studies of both lower extremities 
disclosed polyphasic activity in the L4-L5 myotomes 
evidencing a chronic radiculopathy in the L4 and L5 myotomes 
without evidence of acute denervation or a neuropathy 
involving the left lower extremity.  Another VA neurological 
examination by the same individual in June 1996 revealed the 
same findings, while noting the electromyogram and nerve 
conduction findings of a chronic radiculopathy in the L4 and 
L5 myotomes in the left lower extremity, without evidence of 
acute denervation or a neuropathy involving the left lower 
extremity.  Both of these examinations were conducted without 
review of the veteran's claims folder.  

In October 1996, the RO obtained a specialist opinion as to 
any relationship which might exist between the veteran's SFW 
of the low back and his muscle atrophy of the right lower 
extremity.  It was noted that the veteran's retained metallic 
fragment on the left side of L-1 was dorsal to the spinal 
cord and to the facette joints, and was thus related to the 
paravertebral muscles rather than to the spinal cord or to 
the nerve roots.  The reviewing neurologist offered the 
opinion that, in its present location, it would have nothing 
to do with any right-sided atrophy.  However, it was noted 
that the fragments in the right lower quadrant were adjacent 
to the distal small bowel and sigmoid colon and that, from 
their location, they may have traversed the lumbosacral nerve 
plexus and thus may have been associated with the onset of 
his right lower extremity atrophy.  It was stated that "If 
that were the case, . . . any atrophy caused acutely by 
traversing the lumbar plexus would have occurred within a 
year's time and he was apparently still in uniform, March of 
1968; there was no evidence of atrophy."  The examiner went 
on to say that the right lower extremity atrophy seemed to 
have first been noted in December 1991.  Based on that fact, 
he indicated that the cause of the atrophy could then date 
from as late as 1990 and might not necessarily be related to 
his prior shrapnel wound.  Further, the onset of his lower 
extremity atrophy is not known with clarity since there are 
no measurements nor examination statements indicating that 
the right lower extremity and the left lower extremity are 
identical, equal and normal prior to the 1991 examination 
finding the atrophy (emphasis added).  The L4-5 radiculopathy 
was said not to have been caused by the left L-1 foreign body 
because that foreign body is not near the spinal cord, and 
not to have been caused by the right lumbosacral foreign 
bodies as those are located on the side opposite the 
demonstrated L4-5 radiculopathy.  It was concluded that the 
cause of the veteran's L4-5 radiculopathy cannot be 
determined from the examinations performed.  This opinion was 
offered without review of the veteran's claims folder.  

A rating decision of November 1996 denied service connection 
for atrophy of the right lower extremity as secondary to the 
veteran's service-connected SFW of the lower back.  The 
veteran was notified of the denial of service connection for 
atrophy of the right lower extremity as secondary to the 
veteran's service-connected SFW of the lower back by RO 
letter of November 21, 1996.  The veteran's Notice of 
Disagreement, received at the RO on January 13, 1997, stated 
that he disagreed with the decision of November 21, 1996. 

A report of VA general medical examination, conducted in 
December 1996, disclosed a well-healed, nontender 1.5 cm. 
scar to the right of the lumbar spine and a well-healed, 
nontender 2 cm. scar to the left of the thoracic spine.  A 
"full range of motion" was present in the lumbar spine, 
with pain on right lateral flexion, and muscular strength was 
5/5 in the lower extremities.  Tenderness to palpation was 
present in the left sacroiliac area.  The diagnoses included 
shell fragment in lower back per X-ray; intermittent low back 
pain with chronic L4-L5 radiculopathy, left side, per 
electromyogram dated October 1995.  The veteran's claims 
folder was reviewed.

Pursuant to Remand by this Board in August 1997, the veteran 
again underwent VA orthopedic, neurological, and radiological 
examinations in connection with his appeal.  A report of VA 
neurological examination, conducted in November 1997, cited 
the veteran's complaints of lumbar pain radiating into the 
left buttock and lateral thigh, as well as pain on prolonged 
sitting, standing or walking which is intermittent rather 
than constant, and fatigability with any activity.  The 
examiner reported that the veteran's neurological examination 
was normal; that his complaints of pain, fatigability, and 
muscle spasm were all "subjective" and difficult to 
quantify; and that he found no reason that the veteran would 
have problems with employment.  The examiner reviewed medical 
records showing multiple examinations of the veteran over the 
past two to three years.

A report of VA orthopedic examination, conducted in January 
1998, noted that the veteran had sustained shrapnel wound 
injuries while serving in Vietnam.  A history of physical 
therapy at a VA outpatient clinic was noted, and the veteran 
was currently taking Valium for muscle relaxant purposes.  
Examination of the lumbar spine revealed no point tenderness; 
however, there was moderate spasm of the paravertebral 
musculature, bilaterally.  Forward flexion was to 90 degrees, 
extension to 25 degrees, and lateral flexion to 45 degrees, 
bilaterally.  Three separate nontender 3 cm. scars were seen 
in the lumbosacral area; one just to the right side of the 
spinal column and another near the level of the top of the 
left iliac crest, approximately four inches from the midline 
to the left.  Full strength was present in the lower 
extremities, and reflexes were brisk and symmetric, 
bilaterally.   
X-ray examination revealed a small, 3 mm. to 4 mm. density in 
the posterior soft tissues adjacent to the L1 vertebral body.  
The orthopedic diagnosis was mechanical back pain.  The 
examiner stated that the veteran's lumbar spine was 
essentially normal with a normal range of motion and full 
strength.  However, he further stated that the veteran had 
sustained penetrating trauma injury to his lumbar musculature 
as well as significant muscle damage due to the proximity of 
the blast, resulting in a mild lumbar strain.  The veteran's 
limitation of function due to his lumbar injuries included 
inability to perform any repeated overhead lifting, any 
repetitive lifting over 10 pounds, any occupation which 
involves continuous standing or continuous sitting, or any 
occupational which did not permit him to use a chair to rest, 
or to ambulate to relieve his strain.  An addendum to the 
examination report, dated in February 1998, stated that the 
examiner's review of the claims folder disclosed no evidence 
of weakened movement, excess fatigability, incoordination, or 
limitation of function in prior examination reports.  

VA outpatient clinic records, dated from March 1995 to June 
1998, show that the veteran was seen for complaints of 
chronic intermittent low back pain in June 1995, in December 
1995, in May 1996, and in January 1997. 


II. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Generally, where entitlement to 
service connection has already been established, and an 
increase in the disability rating is the issue, the present 
level of the disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the issue of an 
increased rating for the veteran's residuals of SFW's of the 
thoracolumbar area with mild pain on motion, evaluated as 10 
percent disabling from September 18, 1988, has been in 
appellate status since assignment of the initial evaluation, 
and requires review of all medical evidence since that date. 

While the veteran's service medical records are not 
available, his service entrance examination revealed no 
evidence of any musculoskeletal or neurological abnormalities 
or any evidence of scars.  A report of medical examination in 
August 1964, the last examination prior to his period of 
Vietnam service, disclosed no musculoskeletal or neurological 
abnormalities or any evidence of scars.  The veteran has 
stated that he sustained a SFW to the left posterior back in 
March 1967 while on a long range patrol in Vietnam.  He was 
taken to a field hospital, where shrapnel was removed and the 
wounds debrided and left open.  He was then medivaced to the 
249th General Hospital in Japan, where his wounds were 
further debrided and closed and he remained from March 31 to 
May 15, 1967.  The Board further notes that his service 
administrative records confirm that he was wounded in action 
on March 23, 1967, and was evacuated to a hospital in Japan.  
Further, his service personnel records (201 File) show that 
he was hospitalized at the 249th General Hospital in Japan 
from March 31, to May 15, 1967.  The Board notes that the 
veteran received the Combat Infantryman Badge and the Purple 
Heart Medal, and finds that the veteran served in combat 
against the enemy.  

In addition, governing law and regulations provide that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. §  1154(b) (West 
1991);  38 C.F.R. § 3.304(d) (1998). 

The Board finds that the veteran's service-connected 
residuals of SFW's of the lumbar area have been improperly 
rated under Diagnostic Code 5295 (Lumbosacral strain), rather 
than as injury to Muscle Group XX under the provisions of  
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5320 (prior to July 
3, 1997), or under Diagnostic Code 5320 (effective July 3, 
1997 and subsequently).  

38 C.F.R. Part 4, § 4.1 (1998) provides that VA's Schedule 
for Rating Disabilities is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incidental to 
military service.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  For the application of 
this schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition.  Over a 
period of many years, a veteran's disability claim may 
require re-ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition.  It is thus essential, both in the examination and 
in the evaluation of disability, that each disability be 
viewed in relation to its history.  

38 C.F.R. § 4.2 (1998) states that different examiners, at 
different times, will not describe the same disability in the 
same language.  Features of the disability which must have 
persisted unchanged may be overlooked or a change for the 
better or worse may not be accurately appreciated or 
described.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  Each disability 
must be considered from the point of view of the veteran 
working or seeking work.  If a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes. 

Effective July 3, 1997, VA has revised the criteria for 
diagnosing and evaluating muscle injuries (38 C.F.R. Part 4, 
§§ 4.55 - 4.73; Diagnostic Codes 5301-5328), including 
residuals of gunshot and shell fragment wound injuries.  
62 Fed. Reg. 30235-30240 (1997).  On and after that date, all 
diagnoses or evaluations of such injuries for VA purposes 
must conform to the revised regulatory criteria, codified at  
38 C.F.R. Part 4, §§ 4.55 - 4.73; Diagnostic Codes 5301-5328 
(1998), as amended.  The new criteria for evaluating service-
muscle injuries residual to gunshot and shell fragment 
wounds, including the veteran's shell fragment wounds of the 
thoracolumbar area with retained foreign bodies are codified 
at  38 C.F.R. Part 4, §§ 4.55 - 4.73; Diagnostic Codes 5301-
5328 (1998).  The new rating criteria are sufficiently 
different from those in effect prior to July 3, 1997, that 
the Board remanded the case in August 1997 for purposes of 
reevaluating the veteran's service-connected shell fragment 
wounds of the thoracolumbar area with retained foreign 
bodies, and readjudicating the claim for an increased rating 
for that disability, including consideration of that portion 
of the VA Schedule for Rating Disabilities (Rating Schedule) 
related to muscle injuries as it was in effect prior to July 
3, 1997, as well as consideration of revisions that became 
effective on that date.  Karnas, id.  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Prior to July 3, 1997, the factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma were 
as follows: 

(a)	Slight (insignificant) disability of muscles.
Type of injury.  Simple wound of muscle without 
debridement, infection, or effects of laceration.
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint of cardinal symptoms 
of muscle disability or painful residuals.
Objective findings.  Minimal scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments. 

(b)	Moderate disability of muscles. 
Type of injury.  Through and through or deep penetrating 
wound of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or prolonged infection.
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.  
Objective findings.  Entrance and (if present) exit 
scars, linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to ensure 
validity of tests).  

(c)	Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low-velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep 
up with work requirements is to be considered, if 
present. 
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared to 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence marked or moderately severe loss. 


(d)	Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low-velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.
History and complaint.  As under moderately sever 
(paragraph (c) of this section), in aggravated form. 
Objective findings.  Extensive ragged, depressed, and 
adherent scars so as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intramuscular trauma and explosive spread of missile.  
Palpation shows moderate to extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and harden normally 
in contraction.
Tests of strength and endurance compared with the sound 
side or of coordinated movements, or coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration 
is not present but a diminished excitability to faradic 
current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without 
true skin covering, in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy 
of muscle groups not included in the track of the 
missile, particularly in the trapezius and serratus of 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a 
projectile(progressing sclerosing myositis), may be 
included in the severe group if there is sufficient 
evidence of severe disability.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4, § 4.56 (prior to July 3, 1997)

Evaluations for injuries to Muscle Group XX Spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in the 
thoracic and cervical regions). (Function: Postural support 
of body.  Extension and lateral movements of spine). 
Lumbar region:
	   Severe                            60 percent
	   Moderately severe          40 percent
	   Moderate                        20 percent
	   Slight                              10 percent
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5320 (prior to July 
3, 1997).

Effective on and after July 3, 1997, the evaluation of muscle 
disabilities was based upon the following:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

   (1)	Slight disability of muscles.
(i)	Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii)	History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.
(iii)	Objective findings. Minimal scar.  No evidence 
of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

   (2)	Moderate disability of muscles. 
(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.
(ii)	History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.
(iii)	Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

   (3)	Moderately severe disability of muscles.
(i)	Type of injury.  Through and through or deep 
penetrating wound by 
small high velocity missile or large low-velocity 
missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.
(ii)	History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.
(iii)	Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength 
and endurance compared with sound side demonstrate 
positive evidence of impairment.  

   (4)	Severe disability of muscles.
(i)	Type of injury. Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.
(ii)	History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep 
up with work requirements.
(iii)	Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:
(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating    intermuscular trauma and 
explosive effect of the missile.
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected 
by muscle.
(C) Diminished muscle excitability to pulsed 
electrical current in  electrodiagnostic tests.
   (D) Visible or measurable atrophy.
   (E) Adaptive contraction of an opposing group of 
muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 U.S.C.A. § 1155 
(West 1991;  38 C.F.R. Part 4, § 4.56 (1998).

Evaluations for injuries to Muscle Group XX (Function: 
Postural support of body, extension and lateral movements of 
spine. Spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in the thoracic and cervical regions):

Lumbar region:
	   Severe                            60 percent
	   Moderately severe          40 percent
	   Moderate                        20 percent
	   Slight                              10 percent
38 C.F.R. Part 4, § 4.73, Diagnostic Code 5320 (1998).

To reiterate, service department records show hospitalization 
for a prolonged period for treatment of multiple SFW's to the 
thoracolumbar and lumbar area from  March 23, 1967 to May 15, 
1967; that his injuries were debrided and shell fragments 
were 

removed in a field hospital from March 23 to March 31, 1967; 
that he was medivaced to the 249th General Hospital in Japan, 
where his wounds were debrided and closed; and that he 
remained in that hospital until his release on May 15, 1967.  
The VA orthopedic examination of March 1990 revealed a well-
healed, mildly erythematous and mildly tender left posterior 
flank scar, together with a smaller scar of the right lumbar 
region; mild paravertebral muscular tenderness in the region 
of the larger scar; a 5 degree loss of forward flexion; a 10 
degree loss of lateral flexion to the right and 5 degrees to 
the left; a stabbing pain on right lateral flexion and on 
bilateral rotation; intermittent fleeting mid- and low back 
pain; and muscular spasm.  While X-ray studies revealed a 
metallic foreign body adjacent to the L1 vertebral body, a 
subsequent CT scan in June 1992 disclosed small metallic 
foreign bodies in the right lower quadrant immediately 
adjacent to the distal small bowel and sigmoid colon 
representing old shrapnel fragments along the posterior 
lateral aspect of the distal thigh.  Further, subsequent X-
ray studies in October 1997 disclosed small metallic foreign 
bodies along the posterior lateral aspect of the distal left 
thigh.  These findings of minute multiple scattered foreign 
bodies indicate intermuscular trauma and explosive effect of 
the missile, and further establish that the veteran sustained 
deep penetrating wounds due to multiple low velocity 
missiles.  

VA outpatient treatment records and VA orthopedic 
examinations from the initial examination in March 1990 to 
November 1997 show consistent complaints of one or more of 
the cardinal signs and symptoms of muscle disability (i.e., 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement), including inability to stand for prolonged 
periods, 
inability to pick up objects of moderate weight, stiffness 
and pain on motion, muscle spasm, and a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  

To that point, the Board notes the report of VA orthopedic 
examination conducted in January 1998, which cited a history 
of physical therapy at a VA outpatient clinic and noted that 
the veteran was currently taking Valium for muscle relaxant 
purposes.  Examination of the lumbar spine revealed moderate 
spasm of the 


paravertebral musculature, bilaterally.  Range of motion was 
limited to 90 degrees on forward flexion, and extension to 25 
degrees.  X-ray examination revealed a small, 3 mm. to 4 mm. 
density in the posterior soft tissues adjacent to the L1 
vertebral body.  The orthopedic examiner stated that the 
veteran had sustained penetrating trauma injury to his lumbar 
musculature as well as significant muscle damage due to the 
proximity of the blast, resulting in a mild lumbar strain.  
The veteran's limitation of function due to his lumbar 
injuries included inability to perform any repeated overhead 
lifting, any repetitive lifting over 10 pounds, any 
occupation which involves continuous standing or continuous 
sitting, or any occupational which did not permit him to use 
a chair to rest, or to ambulate to relieve his strain.  In 
the Board's judgment, such clinical findings establish 
objective evidence of a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  

While the medical evidence includes VA examination reports 
which tend to diminish the disabling effects of the veteran's 
SFW injuries, the Board notes that such are almost 
exclusively the product of failure to review the veteran's 
claims folder.  A General Counsel opinion, issued in July 
1995, held that, pursuant to the statutory duty under  
38 U.S.C.A. § 5107(a) to assist a claimant in the development 
of facts pertinent to a claim, and the decisions of the Court 
of Veterans Appeals interpreting that duty, a Department of 
Veterans Affairs examiner must review a claimant's prior 
medical records when such review is necessary to ensure a 
fully informed . . . examination or to provide an adequate 
basis for the examiner's findings and conclusions (emphasis 
added).  VAOPGCPREC  20-95 (O.G.C. 20-95).  

In that connection, the Court has held as follows:  A VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
"The examiner must have the full medical record of the 
veteran prior to making the evaluation."  Shoemaker v. 
Derwinski,  3 Vet. App. 248, 255 (1992).  "In order for [VA] 
to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which 


takes into account the records of prior medical treatment, 
[is required] so that the evaluation of the claim[ed] 
disability will be a fully informed one."  38 U.S.C.A. 
§ 5107(a);  Roberts v. Derwinski,  2 Vet. App. 387, 390 
(1992);  Green v. Derwinski,  1 Vet. App. 121, 124 (1991).  
In remanding for another [psychiatric] evaluation because 
"apparently the claims folder was not reviewed by the 
examiner", the Court held that "[i]t is . . . essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history."  
38 C.F.R. Part 4,§ 4.1;  Tucker v. Derwinski,  2 Vet. App. 
201, 203 (1992).  All examinations conducted without review 
of the veteran's claims folder are inadequate for rating 
purposes.  Further, The Court has held that a medical report 
that describes the range of motion as "normal" is 
unacceptable, as  38 C.F.R. § 4.46 (1998) requires that "The 
use of a goniometer in the measurement of limitation of 
motion is indispensable in examinations conducted with the 
Department of Veterans Affairs."  Litke v. Derwinski,  1 
Vet. App. 90 (1990).  Such examinations are likewise 
inadequate for rating purposes.

Based upon its review of the entire record in this case, the 
Board finds that the evidence establishes that the veteran's 
service-connected residuals of shell fragment wounds to the 
thoracolumbar area (Muscle Group XX) are moderately severe in 
degree and warrant assignment of an increased rating of 40 
percent from September 18, 1988.  

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. 3.321(b)(1) (1998) are potentially 
applicable at this time. Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating at this time.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of 
3.321(b)(1) (1998) at this time.  The issue of entitlement to 
a total disability rating based on unemployability under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) (1998) remains 
pending.  

Whether the Claims of Entitlement to Service Connection for 
Residuals of a Right Knee Injury, for Residuals of a Left 
Knee Injury, for Residuals of a Head Injury, and for 
Residuals of Injury to the Neck or Cervical Spine are Well-
Grounded.

The veteran contends that he is entitled to service 
connection for residuals of injuries to the right knee, the 
left knee, the head and the neck.  It is further contended 
that he sustained injuries to the right knee, the left knee, 
the head and the neck in jumping six to ten feet from 
helicopters 20 or more times while carrying heavy weapons 
during his service in the Republic of Vietnam.  

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for injuries to the right 
knee, the left knee, the head and the neck.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claims.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Court has defined a well-grounded claim as 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for residuals of injury to the cervical spine, and 
that such claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  see Grottveit, at 93;  Tirpak v. Derwinski,  2 
Vet. App. 609 (1992);  Murphy, at 80.  The Board finds that 
the RO has failed to comply with its duty to assist the 
veteran with respect to his claims of entitlement residuals 
of injury to the right knee, the left knee and the head and 
that, while those issues are discussed herein, a 
determination as to well-groundedness of those issues cannot 
be made on the current record.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied because VA outpatient records dated from January 
1990 to June 1998 show diagnoses of chronic pain of the neck, 
degenerative joint disease, and tension cephalgia; X-ray 
studies of the knees in October 1997 shows joint space 
narrowing at the tibiofemoral and patellofemoral joints, 
diagnosed as degenerative changes; a report of VA examination 
dated in November 1997 shows a diagnosis of knee instability; 
and a report of VA orthopedic examination in January 1998 
shows findings of spasm and limitation of cervical motion and 
offers a diagnosis of cervical spasm.  

The Board also finds that the requirements of item (2) 
(evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence) 
are met.  As previously noted, the veteran's service medical 
records are incomplete, and the available records include 
only reports of medical history and reports of medical 
examination dated in August 1963, in August 1964, and in 
November 1971, together with personnel records and 
administrative records, including facts and circumstances 
regarding his separation from service. 

The veteran has contended on a number of occasions that he 
served in a heavy weapons squad while in the Republic of 
Vietnam; that he sustained injuries to the right knee, the 
left knee, the head and the neck in jumping six to ten feet 
from helicopters 20 or more times while carrying heavy 
weapons during his combat service in Vietnam; and that on one 
occasion, he had a cast on his left knee from his crotch to 
his ankle for a period of 10 days as a result of one such 
injury. 
A Report of Medical History completed by the veteran in 1971, 
the only available record of the veteran's medical history 
following his Vietnam service, reports a history of a head 
injury, frequent or severe headaches, swollen or painful 
joints, leg cramps, and recurrent back pain.  While his 
service separation examination showed that his physical 
examination was normal, the Board notes that such examination 
also failed to disclose his three SFW scars. 

The veteran's DD Form-214 and his service administrative and 
personnel records show that his military occupational 
specialty (MOS) was Heavy Weapons Infantryman and, 
subsequently, Infantry Indirect Fire Crewman; that he served 
with the 1st Air Cavalry (Airmobile) in Vietnam from August 
1966 to March 1967 as a Gunner and Squad Leader; and that he 
was awarded the Combat Infantryman Badge and the Purple Heart 
Medal for wounds sustained in combat. 

Governing law and regulations provide that satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §  1154(b) (West 1991);  38 C.F.R. 
§ 3.304(d) (1998). 

The facts of the veteran's service, as indicated, fully 
support his statements that he repeatedly jumped from 
helicopters (served in an Airmobile unit), and that he 
carried heavy weapons (Heavy Weapons Infantryman) while doing 
so.  The Board accepts the veteran's statement that he 
injured his neck, head, and both knees while doing so as 
fully consistent with the circumstances, conditions or 
hardships of such service.  Accordingly, the Board finds that 
the requirements of item (2) are met as to these issues.

The Board further finds that the requirement of item (3) 
(evidence of a nexus between the inservice injury or disease 
and the current disability in the form of medical evidence), 
is met with respect to one of the claimed disabilities and 
not currently as to others.  On VA orthopedic examination in 
January 1998, the examiner expressed the opinion that the 
veteran not only sustained a penetrating trauma injury to his 
lumbar musculature [in a grenade explosion], but sustained 
significant muscle injury due to the proximity of the blast.  
He further stated that the veteran sustained a muscle injury 
and cervical strain, with a mild lumbar strain, at the time 
of the initial injury, and that his current problems are 
related mainly to cervical spasm.  

The Board finds that the requirement of item (3) is met with 
respect to the issue of entitlement to service connection for 
residuals of injury to the cervical spine, manifested by 
cervical strain, cervical spasm, pain on motion, and 
excessive fatigability.  Accordingly, the Board finds that 
the claim for service connection for residuals of injury to 
the cervical spine is well-grounded.

The Board finds that the veteran's currently diagnosed knee 
instability, left lower extremity radiculopathy, multiple 
small metallic fragments in the posterior lateral aspect of 
the veteran's distal left thigh, and bilateral joint space 
narrowing at the tibiofemoral and patellofemoral joints, 
diagnosed as degenerative changes, has not been attributed to 
his inservice bilateral knee injuries because (1) an opinion 
as to a nexus has not been requested by the RO since the 
recent radiographic findings were obtained; (2) VA orthopedic 
examinations conducted prior to the Board's August 
1997 remand order have focused largely on the veteran's SFW's 
of the thoracolumbar area with retained metallic fragments, 
rather than on the veteran's 
neck, knee and head complaints; (3) VA orthopedic and 
neurological evaluations have been primarily conducted 
without claims folder review, while additional tests and 
procedures recommended by examining physicians have not been 
performed, including electromyogram and nerve conduction 
studies of both lower extremities to rule out lumbosacral 
radiculopathy, and a CT scan of the lumbosacral spine with 
and without contrast; and (4) the RO persists in pointing out 
that no such injuries were shown in service despite the fact 
that the veteran's service medical records are not available, 
a fact not mentioned.  Further, the RO's basis for finding 
the veteran's claims not well grounded is the absence of 
evidence of such injuries in service and the absence of 
current findings of such disabilities, which misstates the 
facts.

The issues of entitlement to service connection for residuals 
of injury to the right knee, the left knee, and the head, as 
well as the issues of entitlement to service connection for 
shell fragment wounds of the distal left thigh; entitlement 
to service connection for chronic cephalgia as secondary to 
service-connected residuals of injury to the cervical 
musculature, are addressed in the Remand portion of this 
decision.  

Entitlement to Service Connection for Residuals of Injury to 
the Cervical Spine

The veteran contends that he served as a Gunner and Squad 
Leader in a heavy weapons squad while in the Republic of 
Vietnam; that he sustained injuries to the neck and cervical 
spine in jumping six to ten feet from helicopters 20 or more 
times while carrying heavy weapons during his combat service 
in Vietnam; and that he is entitled to service connection for 
disabling residuals of that injury.  The procedural history 
of the veteran's claim for service connection for residuals 
of injury to the cervical spine has been fully set out in the 
Procedural History portion of this decision.  As noted, the 
Board has found the veteran's claim for service connection 
for residuals of injury to the cervical spine to be well 
grounded.

I.  Evidence

VA outpatient clinic records dated from January 1990 to March 
1995 show that the veteran was seen in January, February, 
June, July, and December 1990 for 
complaints of popping and pain in his neck and headaches.  A 
diagnosis of degenerative joint disease was entered, and he 
was started on pain medication..  However, X-ray studies of 
the cervical spine in January 1990 disclosed no 
abnormalities.  He was subsequently seen in January, March, 
and April 1991 for complaints of pain and stiffness of the 
neck.  A  15 degree loss of cervical extension and a  5 
degree loss of right rotation was found, and diagnoses of 
chronic neck pain, degenerative joint disease and tension 
headaches were offered.  Therapy with moist heat, ultrasound, 
electrical stimulation, analgesic massage and therapeutic 
exercise was initiated in April 1991 to decrease neck pain 
and stiffness, and was continued through June 1991.  At that 
time, it was noted that neck pain had decreased due to 
medications for his PTSD, but the range of cervical motion 
remained limited.  

VA outpatient clinic records dated in December 1991 and 
September 1994 show that the veteran was seen for complaints 
of neck pain on lifting and headaches, and was given pain 
medication (Ibuprofen 400 mgs., 2 tablets twice daily), and 
muscle relaxants.  Tension headaches were also diagnosed.  

In a Statement in Support of Claim (21-4138), received in 
April 1995, the veteran stated that his treatment by the 
deceased Dr. Monar was primarily for neck pain and an 
infection, while he was treated at the VA outpatient clinic, 
Evansville, for head, neck, and knee pain. 

A report of VA neurological examination, conducted in 
September 1995, disclosed that the neck was "supple."  A 
report of VA neurological examination, conducted by the same 
individual in June 1996, made no examination of the neck or 
cervical spine.  Both of those examinations were conducted 
without review of the veteran's claims folder.  

A report of VA general medical examination, conducted in 
December 1996, cited a history of posterior neck pain and 
stiffness, occasionally reaching into the occipital area, 
stemming from trauma sustained jumping out of helicopters 
while serving in the military and currently treated with 
medication at the VA outpatient clinic.  
Examination revealed a "full range of motion" in the 
cervical spine, without pain, and the neck was nontender to 
palpation.  The veteran stated that he felt a pop with 
turning his head and neck posteriorly.  Neurologic 
examination was negative.  The diagnoses included history of 
posterior neck pain and stiffness, examination normal. 

VA outpatient clinic records dated in January 1997 show that 
the veteran continued to take medication for headaches and 
neck stiffness. 

A report of VA orthopedic examination, conducted in January 
1998, cited the veteran's complaints of neck stiffness, pain 
and a popping sensation, increased by standing still, walking 
or remaining in any fixed position, and occasionally 
interrupting his sleep.  The examining orthopedist noted past 
VA outpatient therapy and current use of Valium for muscle 
relaxant purposes.  Examination revealed a range of cervical 
motion on flexion to 30 degrees, extension to 30 degrees, 
lateral rotation to 45 degrees on the right and 40 degrees on 
the left, and lateral flexion to 40 degrees on the right and 
25 degrees on the left, with increased pain on rotation to 
the left and moderate spasm of the paraspinal musculature, 
bilaterally.  The examiner stated that the veteran's cervical 
spine was significant for mild left-sided muscle spasm and 
limited rotation and flexion to the left side.  He further 
indicated that the veteran displayed a restricted range of 
motion, but described excessive fatigability, which he 
defined as the inability to maintain any particular  
position, either seated or standing, for any length of time 
without increase in his neck pain and stiffness.  He 
expressed the opinion that the veteran not only sustained a 
penetrating trauma injury to his lumbar musculature [in a 
grenade explosion], but sustained significant muscle injury 
due to the proximity of the blast.  He further stated that 
the veteran sustained a muscle injury and cervical strain, 
with a mild lumbar strain, at the time of the initial injury; 
that his current problems are related mainly to cervical 
spasm; that he would benefit from physical therapy three 
times per week; and that his past therapy had not been 
continued for the length of time necessary for him to have 
decrease of symptoms.  The pertinent diagnosis was cervical 
spasm.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The Board finds the veteran's assertions regarding the nature 
of his service and the cervical trauma sustained during his 
Vietnam service to be credible.  Further, those statements 
are supported by his service administrative and personnel 
records, and are fully consistent with the circumstances, 
conditions or hardships of such combat service, as 
experienced by a Heavy Weapons Infantryman in an Airmobile 
unit.  
Further, a VA orthopedist has expressed his professional 
opinion that the veteran sustained a muscle injury and 
cervical strain at the time of the initial blast injury in 
which he received penetrating trauma to his lumbar area; that 
his current problems are related mainly to cervical spasm; 
that he would benefit from physical therapy three times per 
week; and that his past therapy had not been continued for 
the length of time.  Current findings on examination revealed 
left-sided muscle spasm and limited rotation and flexion to 
the left side of the cervical spine, a range of motion 
restricted by pain, and excessive fatigability, which he 
defined as the inability to maintain any particular position, 
either seated or standing, for any length of time without 
increase in his neck pain and stiffness. 

Based upon the foregoing, the Board finds that the evidence 
shows that service connection for residuals of injury to the 
cervical spine, manifested by cervical spasm, pain on motion, 
and excessive fatigability, is warranted.  Accordingly, the 
claim for service connection for residuals of injury to the 
cervical spine is granted.

Although the Board has considered the veteran's claim for 
service connection for residuals of injury to the cervical 
spine on a ground different from that of the RO, that is, on 
the merits, the veteran has not been prejudiced by this 
decision because the Board's decision constitutes a complete 
grant of the benefit sought on appeal.  Bernard v. Brown,  4 
Vet. App. 384, 392-394 (1993). 


ORDER

An increased rating of  30 percent for post-traumatic stress 
disorder is granted, subject to controlling regulations 
governing the payment of monetary benefits.

An increased rating of  40 percent for residuals of shell 
fragment wounds of the thoracolumbar region (Muscle Group XX) 
with retained metallic fragments is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Service connection for residuals of injury to the cervical 
spine is granted.


REMAND

The issues of entitlement to an effective date prior to 
September 18, 1988, for the grant of service connection for 
residuals of shell fragment wounds of the lumbar spine with 
retained metallic fragments (now rated as residuals of shell 
fragment wounds of the thoracolumbar region (Muscle Group XX) 
with retained metallic fragments); and for the grant of 
service connection for post-traumatic stress disorder cannot 
be considered at this time because those claims are not 
currently in proper appellate status due to the failure of 
the RO to issue a Supplemental Statement of the Case as to 
those issues in response to the timely Notices of 
Disagreement submitted by the veteran on August 30, 1991 and 
on December 2, 1992.  Further, the issue of entitlement of 
service connection for atrophy of the right lower extremity 
as secondary to service-connected residuals of shell fragment 
wounds of the thoracolumbar region (Muscle Group XX) with 
retained metallic fragments is not currently in proper 
appellate status due to the failure of the RO to issue a 
Supplemental Statement of the Case in response to the 
veteran's timely Notice of Disagreement submitted on January 
13, 1997.  The issue of a total rating based on 
unemployability due to service-connected disabilities is not 
currently in proper appellate status due to the failure of 
the RO to issue a Supplemental Statement of the Case in 
response to the veteran's timely Notice of Disagreement of 
May 20, 1998.  

In addition, the RO has taken no appropriate action in 
response to the October 1997 radiographic finding of multiple 
small metallic fragments in the posterior lateral aspect of 
the veteran's distal left thigh.  The Board is of the opinion 
that this finding cannot be dissociated from the veteran's 
other residuals of shell fragment wound injuries of common 
origin, and finds that a determination as to whether such 
residuals are service-connected must be made by the RO.  The 
RO should obtain medical opinions from board certified VA 
specialists as to whether the radiculopathy of the left lower 
extremity, diagnosed on electromyogram and nerve conduction 
studies in September 1995, or the veteran's reported left 
knee giving way and other symptomatology, were caused or 
worsened by the multiple small metallic fragments in the 
posterior lateral aspect of the veteran's distal left thigh.  

Further, the issues of entitlement to service connection for 
residuals of injury to the right knee, the left knee, and the 
head have not been properly developed.  Those claims have 
been denied as not well grounded based upon the absence of 
evidence of such injuries in service and the absence of 
current findings of such disabilities, both of which misstate 
the facts, and further development is warranted in order to 
comply with VA's duty to assist the veteran.  38 C.F.R. 
§ 3.103(a) (1998).  The RO should obtain medical opinions 
from board certified VA specialists as to whether it is at 
least as likely as not that the veteran's diagnosed 
degenerative joint disease; knee instability; X-ray evidence 
of joint space narrowing at the tibiofemoral and 
patellofemoral joints, bilaterally, diagnosed as degenerative 
changes; and tension cephalgia were caused or worsened by the 
veteran's inservice injuries to the head and knees, 
bilaterally. 

In addition, the issues of entitlement to service connection 
for residuals of shell fragment wounds of the posterior 
lateral aspect of the distal left thigh, shown on X-ray 
studies dated in October 1997; and entitlement to service 
connection for chronic cephalgia as secondary to service-
connected residuals of injury to the cervical spine, as 
contended by the veteran, have not been properly developed or 
adjudicated.  The RO should obtain medical opinions as to 
whether it is at least as likely as not that the veteran's 
chronic cephalgia was caused or worsened by his service-
connected residuals of injury to the cervical spine.  

In further connection with the VA specialist opinions 
required above, the Court has held, in pertinent part, that 
the term "disability" as used in  38 U.S.C.A. § 1110 (West 
1991) refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to  38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (1998), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, id.

The Court has further held that a musculoskeletal examination 
which fails to consider and address the provisions of  
38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998) is inadequate for 
rating purposes and that in such cases remand for another 
examination is mandatory.  DeLuca v. Brown,  8 Vet. App. 202 
(1995).  In evaluating the veteran's service-connected 
residuals of injury to the cervical spine, or any other 
musculoskeletal disabilities found or claimed to be service 
connected, the examining physicians should specifically 
address matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1998); and as required by  DeLuca, at 204-205.  

The issue of entitlement to a permanent and total disability 
rating for pension purposes, including under the provisions 
of  38 C.F.R. § 3.321(b)(2) (1998), is currently in proper 
appellate status but cannot be addressed while the above 
issues are pending and unresolved, and until a rating has 
been assigned for the veteran's service-connected residuals 
of injury to the cervical spine.  As noted, the issue of 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities is not 
in proper appellate status due to the failure of the RPO to 
issue a Supplemental Statement of the case addressing that 
issue.  However, if such were not the case, that issue cannot 
be addressed while the above issues are pending and 
unresolved, and until a rating has been assigned for the 
veteran's service-connected residuals of injury to the 
cervical spine.

The Board has noted a pattern of noncompliance with the 
instructions contained in its prior Remand orders of March 
1995 and August 1997.  Governing law and regulations provide 
that when a case is remanded by the Board, the agency of 
original jurisdiction will complete the additional 
development of the evidence or procedural development 
required. . . .  38 U.S.C.A. § 7105(d)(1) (West 1991);  
38 C.F.R. § 19.38 (1998).  Such compliance with the Board's 
instructions on remand is neither permissive nor optional, 
but mandatory.

Further, in a recent decision, the Court held that a remand 
by the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance 
with the remand orders.  The Court further held that a remand 
by the Court or the Board imposes upon the Secretary of 
Veterans' Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as [] 
"the head of the Department."  38 U.S.C.A. § 303 (West 
1991).  Further, the Court stated that where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  Stegall v. West,  No. 
97-78 (U.S. Vet. App. June 26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review the claims file, including all examination 
reports and adjudicative actions, prior to returning the case 
to the Board in order to ensure full and specific compliance 
with all instructions contained in remands by this Board.  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected disabilities or those 
disabilities which are claimed as service 
connected.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VA outpatient clinic, Evansville, 
since June 1998, or at any other VA 
medical facility identified by the 
veteran.

2.  The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by board-
certified examiners who have not 
previously examined or treated the 
veteran in order to determine the current 
nature, extent, and disabling 
manifestations of his service-connected 
residuals of injury to the cervical spine 
shown present.  The claims folder and a 
copy of this Remand order must be made 
available to the examining physicians 
prior to their examinations and they must 
each review the documented clinical 
history of such disabilities prior to 
their examinations.  If the veteran's 
claims folder is not available, the 
examinations must be postponed until such 
time as the required preexamination 
review has been accomplished. All 
necessary and appropriate diagnostic 
tests and procedures should be conducted, 
and all reports of X-ray studies of the 
veteran contained in his medical file 
must be copied to his claims folder.  
Further, the examiners must obtain 
magnetic resonance imaging (MRI) or 
computerized axial tomography (CT) scans, 
as appropriate, of the veteran's knee 
joints, his cervical spine, his lumbar 
spine, his lower abdomen, and his left 
lower extremity, specifically including 
his posterior 
lateral left distal thigh, and all 
reports of such studies must be 
associated with the claims folder.  The 
examining physicians should specifically 
address matters of weakened movement, 
excess fatigability, incoordination, and 
loss of function due to pain on use or 
during flare-ups, as provided by  
38 C.F.R. Part 4,§§  4.40 and 4.45 
(1998), and as required by  DeLuca, at 
204-205.  

Further, the examining physicians should 
each be asked to state their opinions, 
with complete rationale, as to whether it 
is at least as likely as not that the 
veteran's radiculopathy of the left lower 
extremity, diagnosed on electromyogram 
and nerve conduction studies in September 
1995, or the veteran's reported left knee 
giving way and other symptomatology, were 
caused or worsened by the multiple small 
metallic fragments in the posterior 
lateral aspect of the veteran's distal 
left thigh.  The examining physicians 
should each be asked to state their 
opinions, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's diagnosed degenerative 
joint disease; knee instability; X-ray 
evidence of joint space narrowing at the 
tibiofemoral and patellofemoral joints, 
bilaterally, diagnosed as degenerative 
changes; and tension cephalgia were 
caused or worsened by the veteran's 
inservice injuries to the head and knees, 
bilaterally.  The examining physicians 
should each be asked to state their 
opinions, with complete rationale, as to 
whether the multiple small metallic 
fragments in the posterior lateral aspect 
of the veteran's distal left thigh, shown 
on X-ray studies dated in October 1997, 
may reasonably be dissociated from the 
grenade explosion which resulted 
in his retained shell fragments in the 
lumbar area and adjacent to his small 
bowel and sigmoid colon; and whether it 
is as likely as not that his chronic 
cephalgia was caused or worsened by his 
service-connected residuals of injury to 
the cervical spine.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested reports of examination do 
not affirmatively reflect that the 
examiners reviewed the veteran's claims 
folder, or if they do not include all 
test reports, complete copies of all 
special studies (X-rays, MRI's, CT scans) 
or opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

4.  The RO should issue a Supplemental 
Statement of the Case addressing the 
issues of entitlement to an effective 
date prior to September 18, 1988, for the 
grant of service connection for residuals 
of shell fragment wounds of the lumbar 
spine with retained metallic fragments 
(now rated as residuals of shell fragment 
wounds of the thoracolumbar region 
(Muscle Group XX) with retained metallic 
fragments); and for the grant of service 
connection for PTSD in response to the 
timely Notices of Disagreement submitted 
by the veteran on August 30, 1991 and on 
December 2, 1992.  That Supplemental 
Statement of the Case should further 
address the issue of entitlement of 
service connection for atrophy of the 
right lower extremity as secondary to 
service-connected residuals of shell 
fragment wounds of the thoracolumbar 
region (Muscle Group XX) with retained 
metallic fragments in response to the 
veteran's timely Notice of Disagreement 
submitted on January 13, 1997.  Further 
action should then be taken in accordance 
with the provisions of  38 U.S.C.A. 
§ 7105(d) (West 1991) and  38 C.F.R. 
§ 19.31 (1998).

5.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issues of service 
connection for residuals of a shell 
fragment wound of the posterior lateral 
left distal thigh.  If service connection 
for that disability is granted, the RO 
should then adjudicate the issue of 
entitlement to service connection for 
radiculopathy of the left lower extremity 
as secondary to residuals of a shell 
fragment wound of the posterior lateral 
left distal thigh.  The RO should further 
adjudicate the issue of entitlement to 
service connection for residuals of a 
head injury, including chronic cephalgia, 
as secondary to service-connected 
residuals of injury to the cervical 
spine.  The RO should then readjudicate 
the issues of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities; and entitlement to a 
permanent and total disability rating for 
pension purposes, including under the 
provisions of  38 C.F.R. § 3.321(b)(2) 
(1998), in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 


- 62 -


